Citation Nr: 1040038	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-00 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence exists to reopen a claim of 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1959 to May 
1960 and from August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Oakland, California, 
which found that the Veteran failed to submit new and material 
evidence necessary to reopen his claim for entitlement to service 
connection for an acquired psychiatric disorder.  

The Veteran testified at a Travel Board hearing in May 2010.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1991, the RO issued a decision that denied service 
connection for a chronic acquired psychiatric disorder, to 
include bipolar disorder and PTSD, because he did not describe 
any in-service stressors and service treatment records were 
negative for any psychiatric disorder.  

2.  In October 1997, the RO issued a decision that denied service 
connection for PTSD on a de novo basis because the evidence did 
not contain a confirmed diagnosis of PTSD which would permit a 
finding of service connection.  



3.  The evidence received since the prior decisions in August 
1991 and October 1997 relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The August 1991 RO decision that denied the Veteran's claim 
of entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder and PTSD, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 
20.1103 (2010).

2.  The October 1997 RO decision that denied the Veteran's claim 
of entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1103 
(2010).

3.  The evidence received subsequent to the August 1991 and 
October 1997 RO decisions is new and material and the 
requirements to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD, 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board is reopening the Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, and remanding the substantive issue 
for further development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered at this juncture.  

The Veteran is claiming service connection for an acquired 
psychiatric disorder, to include bipolar disorder and PTSD, which 
was initially denied in August 1991 by the RO because he did not 
describe any in-service stressors and service treatment records 
were negative for any psychiatric disorder.  The Veteran did not 
appeal and the decision became final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1103 (2009).

The Veteran next filed for entitlement to service connection for 
PTSD in June 1996.  However, in an October 1997 rating decision, 
the RO denied his claim on a de novo basis because the evidence 
did not contain a confirmed diagnosis of PTSD which would permit 
a finding of service connection.  The Veteran did not appeal and 
the decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 20.1103 (2009).

Subsequently, the Veteran filed to reopen his claim for PTSD in 
March 2003.  His claim to reopen was denied in March 2004.  The 
RO found that the Veteran had yet to submit new and material 
evidence because, although VA outpatient treatment records 
revealed a clinical diagnosis of PTSD, the examiner rendered the 
diagnosis without verification of the Veteran's claimed traumatic 
stressors.  The RO concluded that the traumatic stressors claimed 
by the Veteran were unverifiable.   

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly-submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The relevant evidence added to the record since the last final 
denial of the Veteran's claims includes VA treatment records 
dated to September 2009; correspondence with Congresswoman A. G. 
Eshoo and Senator D. Feinstein; a chronology of incidents in the 
Korean Demilitarized Zone (DMZ) compiled by the Center for 
Military History; correspondence dated in March 2008 from the 
U.S. Census Bureau discussing the Veteran's inability to perform 
his duties as a Field Representative due to PTSD; the report of a 
February 2009 VA mental disorders examination diagnosing the 
Veteran with major depressive disorder and personality disorder; 
a May 2008 letter from his VA treating physician indicating that 
he has been in treatment for PTSD since 2001; the transcript of 
the Veteran's May 2010 Travel Board hearing; the Veteran's own 
written stressor statements in support of his claim; and a 
December 2007 formal finding of lack of information required to 
corroborate stressors associated with a claim for service 
connection for PTSD issued by the RO's JSRRC Coordinator.  As the 
evidence had not previously been submitted to agency decision-
makers and is not cumulative or redundant of other evidence of 
record, the evidence is new under 38 C.F.R. § 3.156(a) (2010).  
 
Specifically, the Veteran's lay statements detailing his 
stressors are presumed to be credible when determining whether 
the claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The written statements and oral testimony regarding 
his claimed stressors have become much more specific since the 
last prior denial of his claim in October 1997.  For instance, he 
described serving in the infantry in the Spoonbill military 
sector of the Korean DMZ soon after arriving in Korea in January 
1961, noting that he heard occasional small arms fire and noticed 
that fellow servicemen did not always return from their patrols 
of the DMZ.  Also, he indicated that he was later transferred to 
Delta Company headquarters where he served as a dispatcher and 
was placed in charge of ammunition bunkers; it was at this time 
that he claims he was part of a unit sent to retrieve a severely 
injured Army Sergeant First Class from the mine fields in October 
1961.  The added detail of these stressor events is both new and 
material.  

The Veteran's DD Form 214 indicates that his military 
occupational specialty was infantryman.  His service personnel 
records confirm that he first served as a company clerk with the 
8th Cavalry Unit, 1st Cavalry Division, upon his arrival in Korea 
in January 1961.  He was later assigned the principal duty of  
rifleman in May 1961.  In September 1961, he was assigned the 
principal duty of light vehicle driver at the 8th Cavalry Unit, 
1st Cavalry Division, headquarters, where he served for his 
remaining 7 months in Korea.  

Additionally, the March 2008 correspondence from the U.S. Census 
Bureau appears to link the Veteran's diagnosis of PTSD to the 
purported stressors, as it references a private medical opinion 
indicating that the Veteran suffered from PTSD due to his 
military experiences and that he experienced flashbacks triggered 
by contact with Asians.  VA treatment records also diagnose the 
Veteran as having PTSD.  Those records further indicate that the 
Veteran suffers from major depressive disorder, and that there is 
a link between his depression and his active service.

Based on the foregoing, the Board finds that the new evidence 
relates to an unestablished fact necessary to substantiate the 
claim, that of a causal connection to service.  As such, it is 
found to be material.  Accordingly, the Veteran's request to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include bipolar disorder and PTSD, is 
granted.  


ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder and 
PTSD, is granted.  


REMAND

The Veteran claims that service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder and PTSD, is 
warranted as he incurred the claimed disability as the result of 
his experiences while stationed in Korea.  In addition to 
identifying specific stressor events, the Veteran alleges that 
his unit frequently came under an alert status, which made him 
nervous and fearful throughout his service in Korea.

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor. Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist or a psychiatrist or psychologist 
with who VA has contracted confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f), as amended, 75 Fed. Reg. 
39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010, but has not been decided by the 
Board as of that date.

Although the Veteran's initial descriptions of his claimed in-
service stressors were vague and did not indicate specific 
information as to dates of stressful events, he has since 
provided more detailed information: (1) while serving with the 
8th Cavalry Unit, 1st Cavalry Division, in the Spoonbill military 
sector of the Korean DMZ, he heard occasional small arms fire and 
noticed that fellow servicemen did not return from their patrols 
of the DMZ in January 1961; and (2) while stationed at Delta 
Company headquarters, he was part of a unit sent to retrieve a 
severely injured Army Sergeant First Class from the DMZ's mine 
fields in October 1961.  Thus, an attempt to verify his claimed 
stressors should be made by sending his claim to the U.S. Army 
and Joint Services Records Research Center (JSRRC).

The Board notes that the Veteran was recently afforded a VA 
psychiatric examination in February 2009.  However, the 
examination was indentified as "VA Mental Disorders (Except PTSD 
and Eating Disorders)."  Furthermore, the February 2009 examiner 
did not opine as to the likely etiology of the Veteran's 
diagnosed psychiatric disorders.  To date, the Veteran has not 
been afforded a VA psychiatric examination specific to PTSD.  As 
such, the Board finds that the Veteran's claim must be remanded 
in order to afford him such as examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with notice of what type of evidence he 
needed to submit to support a claim for 
service connection for PTSD, in particular, 
as to recent liberalizing regulations now set 
forth in 38 C.F.R § 3.304(f)(3).  

The RO should also ask the Veteran to provide 
the correspondences dated in July 2007 and 
September 2007 from M. Losch, M.D., 
referenced in the March 7, 2008, letter from 
the U.S. Census Bureau.  The September 2007 
correspondence, in particular, purports to 
diagnose the Veteran with PTSD caused by his 
experiences in the Korean DMZ.

2.  The RO should obtain VA treatment records 
from the VA Palo Alto Health Care System 
(VAPAHCS) for the period from September 2009 
to the present.

3.	The RO should then attempt to verify the 
following: (1) whether any member of the 8th 
Cavalry Unit, 1st Cavalry Division, were 
killed or injured while patrolling the Korean 
DMZ circa January 1961; (2) whether any 
member of the 8th Cavalry Unit, 1st Cavalry 
Division, came under small arms fire while 
patrolling the Korean DMZ circa January 1961; 
and (3) whether an Army Sergeant First Class 
was injured or killed by a mine in the Korean 
DMZ circa October 17, 1961.   

If the RO lacks specific information 
necessary in order to seek verification of 
the Veteran's identified stressors, the RO 
should make an express determination 
describing its efforts to attain additional 
information from the Veteran and whether 
additional attempts to verify the stressors 
would be futile.

4.	After all records and/or responses 
received have been associated with the claims 
file, the RO should schedule the Veteran for 
a VA psychiatric examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature and 
severity of his chronic acquired psychiatric 
disabilities.  The RO should send the claims 
folders to the examiner for review of 
pertinent documents therein prior to 
examination of the Veteran.  The examination 
report should specifically state that such a 
review was conducted.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The RO 
should identify any of the stressors 
discussed in paragraph (3) that have 
been verified.

In reviewing the Veteran's claims file, the 
examiner should identify and examine all 
clinical records diagnosing the Veteran with 
PTSD. 

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event.  

The VA examiner should specifically determine 
whether the Veteran has a claimed stressor 
that has been verified or is related to fear 
of hostile military or terrorist activity.  
Thereafter, the VA examiner should confirm 
whether the claimed stressor is adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify the 
specific stressor(s) underlying the 
diagnosis, and should comment upon the link 
between the current symptomatology and the 
Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  If the 
stressor is not related to "fear of hostile 
military or terrorist activity," the 
stressor must be verified prior to an 
examination of the Veteran.  

If an acquired psychiatric disability other 
than PTSD is diagnosed, e.g., bipolar 
disorder, the examiner is asked to opine 
whether it is at least as likely as not (50 
percent or more likelihood) that the 
psychiatric condition had its onset in- 
service or within one year of service 
discharge or is otherwise causally related to 
the Veteran's service.

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


